Citation Nr: 1420272	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 1, 2011 for additional compensation for the Veteran's dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1957 to September 1960 and from September 1960 to May 1977.   

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2013, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    


FINDINGS OF FACT

1.  The Veteran and his current spouse were married in January 1963; the RO received a copy of the marriage certificate in August 1977.

2.  In a September 1977 rating decision, the RO found that the Veteran was entitled to service connection for arteriosclerotic heart disease with an assigned rating of 60 percent rating effective May 23, 1977.  However, as he was already receiving retired pay, his actual claim for compensation was disallowed.  He was notified that he could waive a portion of his retired pay and elect to receive VA compensation instead but he did not make such an election at that time.    

3.  In an August 2002 rating decision, the RO granted an increased, 100 percent rating for the Veteran's service-connected arteriosclerotic heart disease effective July 17, 2001.  In the accompanying notice letter, the RO noted that the Veteran was being paid as a single Veteran with no dependents.  The Veteran was also advised that before it could pay any additional benefits for any eligible dependents, he needed to submit VA Form 21-686c, "Deceleration of Status of Dependents."

4.  The RO did not subsequently receive a VA Form 21-686c from the Veteran until September 29, 2011.   


CONCLUSION OF LAW

The criteria for an effective date prior to October 1, 2011 for entitlement to additional compensation for the Veteran's dependent spouse are not met.  38 U.S.C.A. §§ 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  38 U.S.C.A. § 5100 to 5107 (West 2002); Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.


II.  Analysis

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse.  38 U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).  

Under the controlling regulations, the effective date of an award of additional compensation benefits for a dependent spouse is the latest of the following: 1) the date of the marriage, if the claim is received within one year of the marriage; 2) the date notice is received of the dependent spouse's existence; 3) the date dependency arises; 4) the effective date of a qualifying disability rating provided evidence of dependency is received within one year of notification of such action; or 5) the date of commencement of the Veteran's award (See 38 C.F.R. § 3.400(o) ).  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  The earliest that such an award of compensation for a dependent spouse may be paid to the Veteran is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In the instant case, the Veteran and his current spouse were married in January 1963.  The RO was informed of the marriage in August 1977 when it received a copy of the marriage certificate.  

In a September 1977 rating decision, the RO found that the Veteran was entitled to service connection for arteriosclerotic heart disease with an assigned rating of 60 percent rating effective May 23, 1977.  However, as he was already receiving retired pay, his actual claim for compensation for such disability was disallowed.  He was notified that he could waive a portion of his retired pay and elect to receive VA compensation instead but he did not make this election at that time.    

In an August 2002 rating decision, the RO granted an increased, 100 percent rating for the Veteran's service-connected arteriosclerotic heart disease effective July 17, 2001.  In the accompanying notice letter dated August 26, 2002, the RO noted that the Veteran was being paid as a single Veteran with no dependents.  The Veteran was also advised that before the RO could pay any additional benefits for any eligible dependents, he needed to submit VA Form 21-686c, "Declaration of Status of Dependents."  The RO explained that it may be able to pay the Veteran from the date it received his claim for an increased rating, if he provided the information or evidence within one year from the date of this letter.  The RO further explained that if he did not provide the information or evidence within one year from the date of the letter, the Veteran would only be paid from the date that the RO received the evidence.

On September 29, 2011, the RO received a VA Form 21-686c from the Veteran on which he reported that he was still married to his original spouse.  As a result, in the November 2011 decision, the RO indicated that effective October 1, 2011, it had begun paying the Veteran's compensation at the higher rate for a Veteran with one dependent.  In his subsequent December 2011 notice of disagreement, the Veteran asserted that he should receive the additional compensation for his dependent spouse effective July 18, 2001, the effective date of the 100 percent rating for his service-connected heart disease.  

Applying the above summarized facts to the controlling regulations, the Board finds that October 1, 2001 is the appropriate effective date for the Veteran's receipt of additional compensation for his dependent spouse.  The Veteran did initially notify VA of his marriage in 1977 and also did update VA in a June 1994 claim that he continued to be married.  However, subsequent to the issuance of the August 2002 decision, the Veteran did not provide the RO with any updated information concerning his marital status until September 29, 2011.  Once again, in the notice letter accompanying the August 2002 decision, the Veteran was specifically notified that he was to be paid compensation as a single Veteran with no dependents and that before the RO could pay any additional benefits for any eligible dependents, he needed to submit VA Form 21-686c, "Deceleration of Status of Dependents."  In essence, the Veteran bore the burden of informing the RO of his current marital status before receiving the higher "Veteran with 1 dependent" compensation rate.  Because he did not provide this information within one year of notification of the August 2002 rating decision, his receipt of this higher rate of compensation may not be made effective September 17, 2001, the effective date of his 100 percent rating for heart disease.  38 C.F.R. § 3.401(b).  Instead, it may not take effect until September 29, 2011, the date that VA received notice that the Veteran and his spouse continued to be married.  Id.  Accordingly, as payment of additional compensation for a dependent spouse may not be made until the first day of the month following this effective date, the effective date of this additional payment is October 1, 2011.  38 C.F.R. § 3.31.  

As the disposition of this appeal is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to October 1, 2011 for entitlement to additional compensation for the Veteran's dependent spouse is denied.    



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


